Citation Nr: 1042482	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-36 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
compression fractures of L2 and L4 from February 1, 2006, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2003 rating decision in which the RO, inter alia, denied 
the Veteran's claim for a rating in excess of 20 percent for 
residuals of compression fractures of L2 and L4.  In March 2004, 
the Veteran filed a notice of disagreement (NOD).  In July 2005, 
the RO granted the Veteran's claim for an increased rating for 
residuals of compression fractures of L2 and L4, and assigned a 
40 percent rating, effective January 17, 2002 (the date of the 
claim for an increased rating).  In August 2005, the RO proposed 
to reduce the Veteran's rating from 40 percent to 20 percent, and 
in November 2005, the Veteran's rating was reduced to 20 percent, 
effective February 1, 2006.  A statement of the case (SOC) was 
issued in November 2006, and later that month, the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

The Board notes that, while the Veteran previously was 
represented by a private attorney, and thereafter, by Disabled 
American Veterans, in November 2005, the Veteran granted a power-
of-attorney in favor of the Vietnam Veterans of America with 
regard to the claim on appeal.  The Veteran's current 
representative has submitted written argument on his behalf.  The 
Board recognizes the change in representation.

A veteran is presumed to seek the maximum available benefit for 
disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted, in 
July 2005, the RO awarded a 40 percent rating back to January 17, 
2002, the date of the Veteran's claim for increase.  The 
representative's July 2010 Written Brief Presentation indicated, 
however, that the Veteran was satisfied with his 40 percent 
rating for the period prior to February 1, 2006, and he only 
argues that his disability also warrants a 40 percent rating from 
February 1, 2006.  Thus, the Board has recharacterized the issue 
on appeal, as reflected on the title page.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required. 

As a final preliminary matter, the Board notes that the record 
raises the matter of service connection for headaches secondary 
to residuals of compression fractures of L2 and L4.  However, as 
this claim has not been RO, it is not  properly before the Board, 
and is thus referred to the RO for appropriate action.  


REMAND

The Board's review of the record reveals that further RO action 
in this appeal is warranted.

The Veteran and his representative contend that the Veteran's 
service-connected residuals of compression fractures of L2 and L4 
are more severe than are reflected in 20 percent rating now 
assigned from February 1, 2006.  

The Board notes that the record includes the report of an August 
2005 VA examination of the lumbar spine conduction in connection 
with the Veteran's claim for service connection for a vertebral 
body deformity at L1.  In providing an opinion as to whether the 
L1 vertebral body deformity was related to service, the examiner 
noted that the Veteran's chronic pain was due to his degenerative 
changes in the lumbar spine.  The examiner further opined that 
the degenerative changes were due to the Veteran's long history 
of employment in a physically challenging field, and not to 
service.  He acknowledged that the Veteran clearly had a 
compression fracture in service, but noted that many patients 
with compression fractures resolve the pain from that fracture.  
Thus, the examiner found that the Veteran's back pain was 
attributable to nonservice-related degenerative changes.

In connection with the Veteran's most recent examination in July 
2008, the examining physician did not distinguish between any 
nonservice-connected lumbar symptomatology and those symptoms 
related to the Veteran's service-connected residuals of 
compression fractures of L2 and L4.  Significantly, x-rays of the 
spine revealed mild apex right scoliotic curvature centered at 
L4, with mild degenerative retrolisthesis of L3 on L4 and L4 on 
L5.  The Veteran had disc space narrowing at L3-L4, L4-L5, and 
L5-S1.  Marginal osteophyte formations were also found at those 
locations.  The objective evidence clearly indicates that the 
Veteran has multiple lumbar problems apart from his compression 
fractures of L2 and L4.

Additionally, the Veteran has reported symptoms of radiation into 
his lower extremities, and it remains unclear if this is a 
manifestation of his service-connected lumbar disability.

Under these circumstances, and to ensure that the record includes 
sufficient medical findings to adequately assess the current 
nature and severity of the Veteran's service-connected residuals 
of compression fractures of L2 and L4, the Board finds that the 
Veteran should be given another opportunity to undergo more 
contemporaneous examinations, with findings responsive to the 
applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board emphasizes, however, that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2010). 

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled examination(s), 
without good cause, shall result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination(s), the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination(s) sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination,  the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
includes actual medical records from the VA Medical Center (VAMC) 
in Omaha, Nebraska dated up to November 4, 2008 (although the 
SSOC indicates the RO's review of records from that facility 
dated through January 31, 2009).  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA treatment and/or evaluation of the Veteran since November 5, 
2008.  The RO should follow the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements, and that 
the record before each examiner is complete, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  The 
RO should specifically request that the Veteran provide 
documentation of missed work due to service-connected residuals 
of compression fractures of L2 and L4 from his employer(s).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  In adjudicating each claim, the RO should consider and 
discuss whether, since February 1, 2006, "staged rating" 
(assignment of different rating for different periods of time, 
based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. 
App. 505 (2007), is warranted.  The RO should also address 
whether it is possible to separate the effects of nonservice-
connected condtions from the service-connected disability lumbar 
spine disability (consistent with Mittleider, cited above), as 
well as whether recharacterization of the Veteran's service-
connected lumbar spine disability is warranted.

As a final point, the Board notes that (as reflected by its 
recharacterization of the matter on appeal), the Veteran's 
assertions regarding the impact of the disability on his 
employability appear to raise the question of his entitlement to 
a higher rating for the service-connected residuals of 
compression fractures of L2 and L4, on an extra-schedular basis.  
In adjudicating the claim on appeal, the RO should consider this 
matter, in the first instance, to avoid any prejudice to the 
Veteran.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Omaha VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since November 5, 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should specifically request that the 
Veteran provide documentation of missed work 
due to service-connected residuals of 
compression fractures of L2 and L4 from his 
employer(s).

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period). 

3.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records/responses received from 
each contacted entity are associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations of his lumbar 
spine, by appropriate physicians, at a VA 
medical facility.  The neurological 
examination should be conducted first, and 
the report of that examination should be made 
available to the orthopedic examiner.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

Each examiner should set forth all examination 
findings, together with the complete rationale 
for the comments and opinions expressed, in a 
printed (typewritten) report.

Neurological examination - The physician 
should clearly identify all current 
neurological impairment associated only with 
the Veteran's service-connected residuals of 
compression fractures of L2 and L4.  The 
physician should, to the extent possible, 
distinguish any neurological impairment 
associated with the Veteran's residual 
compression fractures of L2 and L4 from 
neurological impairment associated with 
nonservice-connected spinal disabilities.  If 
it is not medically possible to distinguish 
impairment due to service-connected and 
nonservice-connected conditions, the examiner 
should clearly so state. 

For each identified nuerological impairment, 
the examiner should indicate whether such 
impairment constitutes a separately ratable 
neurological manifestation of the Veteran's 
service-connected residuals of compression 
fractures of L2 and L4-distinct from 
impairment attributable to scoliotic 
curvature, degenerative changes of the lumbar 
spine, or other disability.  If so, the 
examiner should provide an assessment of the 
severity of each such manifestation (as mild, 
moderate, moderately severe, or severe).  

Orthopedic examination - The physician 
should conduct range of motion testing of the 
lumbar spine (expressed in degrees).  The 
physician should render specific findings as 
to whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate the 
point at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the lumbar 
spine; and, if so, the extent of any such 
ankylosis, whether the ankylosis is favorable 
or unfavorable, and whether the ankylosis is 
attributable to the Veteran's service-
connected lumbar disability.

In rendering the requested findings, the 
physician should, to the extent possible, 
distinguish which symptomatology is due to 
the Veteran's service-connected residuals of 
compression fractures of L2 and L4, and which 
is due to nonservice-connected lumbar 
disabilities.  If it is not medically 
possible to do so, the examiner should 
clearly so state, and render findings 
pertinent to the back, in general. 



5.  If the Veteran fails to report for any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date(s) and 
time (s) of the examination(s) sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for a rating in excess 
of 20 percent for residuals of compression 
fractures of L2 and L4 from February 1, 2006, 
to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b).  If the 
Veteran fails to report to any scheduled 
examination(s), in adjudicating the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
in light of all pertinent evidence and legal 
authority (to include consideration of 
whether staged rating, pursuant to Hart 
(cited to above), is warranted; whether it is 
medically possible to separate the effects of 
service-connected and nonservice-connected 
disability (in light of Mittleider (cited 
above)); and whether recharacterization of 
the service-connected disability is 
appropriate).

8.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all additional legal 
authority considered (to particularly include 
38 C.F.R. § 3.321), along with clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

